Exhibit 10.2


[Avon Letterhead]
August 12, 2017
Personal & Confidential
James Scully
110 Drake Smith Lane
Rye, NY 10580


Re:    Severance Benefit Letter Agreement and General Release of Claims
Dear Jim:


This Severance Benefit Letter Agreement and General Release of Claims (this
“Agreement”) sets forth the terms and conditions of your benefits under an
individual severance agreement with Avon Products, Inc. (“Avon” or the
“Company”) that provides benefits in excess of the benefits available under the
Avon Products, Inc. Severance Pay Plan (the “Severance Plan”). The Severance
Plan limits total payouts to any participant to no more than $540,000 for
separations that occur in 2017 (the “409A Limit”). Because your total severance
payments are in excess of the amount that would otherwise be provided under the
Severance Plan, this Agreement will be provided to you in lieu of any benefits
payable under the Severance Plan and you agree that you waive all your rights to
benefits under the Severance Plan.
The severance benefits being offered to you are as follows:
a.
Basic Severance Benefits: As long as you work through the Separation Date
(defined below in numbered Paragraph 1), you are eligible for a severance
payment representing two weeks of your base salary, less deductions (the “Basic
Severance”); or

b.
Additional Severance Benefits: As an alternative to the Basic Severance, you may
elect to receive a collection of benefits consisting of payment to you of an
amount greater than the Basic Severance amount plus certain other benefits as
described below. For clarity, this collection of severance benefits will be
called “Additional Severance Benefits.” The Additional Severance Benefits are
payable instead of the Basic Severance. The Additional Severance Benefits are
being offered to you in consideration of this Agreement, and, if applicable, the
Second General Release (as defined below).





--------------------------------------------------------------------------------





To be eligible for the Additional Severance Benefits, as detailed below, you
must: (1) work through the Separation Date; (2) timely sign this Agreement; (3)
allow this Agreement to become effective and irrevocable (by not revoking it
within seven days of your signature); and (4) if you signed this Agreement
before the Separation Date, you must timely sign another general release of
claims (the “Second General Release”) and allow the Second General Release to
become effective and irrevocable (by not revoking it within seven days of your
signature). A copy of this Second General Release is included with the
Agreement. See the Paragraph below entitled Permissible Time to Sign Agreement
and Possible Second General Release regarding the timing requirements for
deciding whether to execute these documents and the accompanying instructions in
the Second General Release.
If your employment does not end for any reason, or if you are transferred or
receive certain offers of employment from Avon or its affiliates to commence
promptly after the Separation Date, consistent with the Severance Plan, your
eligibility to receive either Basic Severance or Additional Severance Benefits
will cease.
Until this Agreement and, if applicable, the Second General Release becomes
effective, you are not eligible for and do not have a binding right to severance
benefits beyond the Basic Severance (two weeks of base salary, less deductions).
If you elect not to sign the Agreement, you are entitled to retain the Basic
Severance. The below Paragraphs briefly describe the treatment of your benefits
after the Separation Date (defined in Paragraph 1), including the enhanced
severance benefits available to you if you elect the Additional Severance
Benefits. Please note, however, that the actual written plan documents for the
relevant benefit plans set forth the terms and conditions of benefits and
control in the event of differences described herein.
1.
Last Day of Active Employment

Your last day of active employment with Avon will be October 1, 2017 (the
“Separation Date”). You must work through the Separation Date to either receive
Basic Severance or Additional Severance Benefits.
Regardless of whether you work through the Separation Date or whether you elect
the Additional Severance Benefits, if you are entitled to any payment for
accrued but unused paid time off benefits (e.g., vacation) through your last day
of work, in accordance with applicable law, or the terms of an applicable Avon
policy, you will receive a separate payment representing such amount(s), if any.




--------------------------------------------------------------------------------




2.
Salary Continuation

You must work through the Separation Date to either receive Basic Severance or
Additional Severance Benefits.  For example, if, prior to the Separation Date,
you (i) voluntarily resign your employment, (ii) are terminated by Avon for
cause (as defined in the Severance Plan), or (iii) are terminated by Avon for
poor performance (as defined in the Severance Plan) in accordance with our
regular processes, you will not have met the requirement to work through the
Separation Date.
If you work through the Separation Date, you will be eligible for either Basic
Severance or Additional Severance Benefits:
Basic Severance: If you do not elect the Additional Severance Benefits, you are
eligible for an automatic two-week severance period (two weeks of your base
salary), less applicable deductions, paid in accordance with the next-scheduled
payroll cycle following the Separation Date.
Additional Severance Benefits: If you elect the Additional Severance Benefits,
you will receive salary continuation for 24 months immediately following the
Separation Date (referred to as the “Salary Continuation Period”) based upon
your annual salary as in effect on the Separation Date. Avon payroll will
calculate the total amount of salary continuation payable, in accordance with
Avon’s normal payroll practices.
Because you are one of the top 50 highest paid employees at Avon (a “specified
employee”), under Internal Revenue Code Section 409A (“Section 409A”), the
section which governs nonqualified deferred compensation (including separation
agreements), certain limitations may apply on how the separation payments will
be made to you if the total severance payments exceed the 409A Limit. Since your
total severance payments under the Additional Severance Benefits are expected to
exceed the 409A Limit, you will receive your severance in two tranches:
(a)
The first tranche (“Tranche A”) will be equal to the 409A Limit, payable over
the Salary Continuation Period in substantially equal, bi-weekly installments
(less applicable deductions) on each of Avon’s regular payroll dates.

(b)
The second tranche (“Tranche B”) will be equal to the remaining amount of salary
continuation owed to you under this Agreement in excess of the 409A Limit,
payable from the first administratively feasible Avon regular





--------------------------------------------------------------------------------




payroll date that occurs in the seventh month following the Separation Date
through the end of the Salary Continuation Period, in substantially equal,
bi-weekly installments (less applicable deductions) on each of Avon’s regular
payroll dates.
Where both tranches are being paid at the same time, there will be one check
paid to you by Avon.
For the avoidance of doubt, payments under Tranche A are intended to be exempt
from the requirements of Section 409A. Payments under Tranche B are intended to
either be exempt from the requirements of Section 409A or satisfy any applicable
requirements of Section 409A for payments of nonqualified deferred compensation
to specified employees.
The Additional Severance Benefits are instead of the Basic Severance and any
severance benefits that may otherwise be contemplated under any agreement with
Avon or any Avon plan, policy or program.
During the Salary Continuation Period, as explained below, you will be eligible
to continue to participate in certain of Avon’s benefit plans in accordance with
the provisions of the relevant plan documents, including any amendments to those
plans that may be enacted from time to time, and any applicable elections that
you may have on file with Avon. You will not, however, accrue any vacation days
or be eligible for any other benefits provided to active employees during the
Salary Continuation Period, other than those expressly provided for herein
and/or as otherwise required by law.
Notwithstanding the foregoing, if you are receiving the Additional Severance
Benefits in the form of salary continuation but you accept a position with
another business entity, Avon may elect, in its sole discretion, to pay any
remaining cash severance payments to you in the form of a lump sum payment
(except that any such election to accelerate payment will not apply to the
extent that it would violate Section 409A), in which case your participation in
all Avon benefit plans (for example, the active medical plan) will cease, and
you will no longer have a “Salary Continuation Period.” However, as used in
Paragraphs 10(c), 10(d), or 10(e), below, the “Salary Continuation Period” shall
mean the entire period of time that you would have received salary continuation
payments under this Paragraph 2 had you not received all or a portion of your
severance payments in the form of a lump sum payment.




--------------------------------------------------------------------------------




3.
Avon Personal Savings Account Plan: With respect to the Avon Personal Savings
Account Plan (the “PSA”), also known as the 401(k) Plan, you are considered a
terminated employee on the Separation Date. Even if you elect the Additional
Severance Benefits, you will not be entitled to participate in the PSA during
the Salary Continuation Period. Whether or not you elect the Additional
Severance Benefits, upon the Separation Date, you may take a distribution of
your benefits immediately. You may roll over the contents of your PSA account
into an Individual Retirement Account or other tax-deferred savings account in
accordance with the PSA and applicable tax rules. Please consult with your
accountant or tax advisor before doing so. Any outstanding PSA loans you may
have are payable within three months after your Separation Date if you do not
make arrangements to continue to make regular loan repayments after the
Separation Date through the PSA third party administrator, Empower Retirement.
You should contact Empower Retirement if you have an outstanding plan loan.

4.
Cash Incentive Award

As a reminder, all cash incentive awards are subject to Avon’s compensation
recoupment policy.
Annual EIP: You are currently a participant in the Avon Products, Inc. 2013-2017
Executive Incentive Plan (the “Annual EIP”) for 2017. Regardless of whether or
not you elect the Additional Severance Benefits, payments, if any, of the Annual
EIP award are governed by the terms of the Annual EIP and are triggered by the
attainment of performance measures, as determined in accordance with Company
policies. Payment, if any, of the 2017 Annual EIP award, will be made in 2018 at
the same time active 2017 Annual EIP participants receive their payments. Even
if you elect the Additional Severance Benefits, you are not eligible for an
award for any years after 2017 under the Annual EIP or any other bonus program.
5.
Deferred Compensation Plan



Regardless of whether or not you elect the Additional Severance Benefits, under
the Avon Products, Inc. Deferred Compensation Plan (the “DCP”) distributions
will begin in accordance with the terms of such plan and any elections you may
have made under such plan, including any amendments to such plan that may be
enacted from time to time. If you elect the Additional Severance Benefits,
during the Salary Continuation Period, you are not eligible to defer any monies
into the DCP. Your DCP form and timing of payment elections are available online
at http://retirementnq.prudential.com.






--------------------------------------------------------------------------------




6.
Equity Awards

Regardless of whether or not you elect the Additional Severance Benefits, each
equity award (such as restricted stock units and stock options) will continue to
be governed by the applicable equity agreement(s) and the applicable stock
incentive plan(s) (including, but not limited to, terms and conditions regarding
vesting and settlement of awards).
7.
Career Transition and Development Services

Additional Severance Benefits: If you elect the Additional Severance Benefits,
you will receive career transition and development services (outplacement
services) provided by a vendor and program selected by Avon. More information
will be provided to you under separate cover closer to the Separation Date. Your
eligibility for outplacement services will begin on the day following the
Separation Date and will continue for twelve (12) months following the
Separation Date. If, at the conclusion of this initial career transition and
development period, you have not found new employment, you may be eligible for a
maximum of twelve (12) additional months of career transition and development
services, to be granted in one-month increments at the sole discretion of Avon.
Basic Severance: If you do not elect the Additional Severance Benefits, no
career transition and development services will be provided to you.
8.
Health and Welfare Plans

Additional Severance Benefits: If you elect the Additional Severance Benefits,
during the Salary Continuation Period, and provided that you are a participant
in the applicable Avon plan as of the Separation Date, you generally will
continue to be eligible to participate in the following benefit plans: Medical,
Dental, Vision, Employee Assistance Program, Group Life Insurance, Supplemental
Group Life Insurance, Group Accidental Death and Dismemberment (“AD&D”) and
Supplemental Group AD&D. For those plans requiring premium payments, you will be
required to pay the same portion of the total premium as an active associate
pays. If you elect to continue Medical, Dental and/or Vision coverage, your
benefit coverage level will be provided at the benefit coverage level that you
previously selected, subject to Avon’s right to amend, modify, or terminate such
arrangements at any time. But note, however, because you are considered one of
the top 25% highest paid associates at Avon per IRS regulations, you will be
paying your entire premiums on an after-tax basis and your Form W-2s will
include imputed income equal to value of the subsidized premiums being




--------------------------------------------------------------------------------




provided by Avon, as required by the Internal Revenue Code. Because of this
required tax treatment, the cost to you of continuing coverage may be
substantially higher than while you were actively employed. You may wish to
consult a tax advisor to see how this change may impact you.
Also, in the event that during the Salary Continuation Period you should become
employed by another employer and are provided with medical and/or dental
insurance coverage, you may either drop your Avon coverage or continue your
coverage under both plans. Under the second alternative, your coverage will be
coordinated between the two plans, with your new employer’s plan serving as the
primary payer. In the event that your group health plan coverage ceases during
the Salary Continuation Period due to a “qualifying event,” or due to the
expiration of the Salary Continuation Period, you will then be entitled to elect
continued coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) at your own expense, assuming you satisfy the requirements
of COBRA.
In addition, pursuant to Section 409A, the following rules apply to your
continued receipt of the above welfare benefits to the extent those benefits are
not exempt from the requirements of Section 409A: (x) to the extent that any
such benefit is provided via reimbursement to you, no such reimbursement will be
made by Avon later than the end of the year following the year in which the
underlying expense is incurred; (y) any such benefit provided by Avon in any
year will not be affected by the amount of any such benefit provided by Avon in
any other year; and (z) under no circumstances will you be permitted to
liquidate or exchange any such benefit for cash or any other benefit.
Basic Severance: If you do not elect the Additional Severance Benefits, your
participation in the Medical, Dental, Vision, Employee Assistance Program, Group
Life Insurance, Supplemental Group Life Insurance, Group AD&D and Supplemental
Group AD&D will generally end on the Separation Date (or no later than the last
day of the month in which Basic Severance ceases, pursuant to the terms of each
plan and/or policy). You are entitled to elect to continue group health plan
coverage under COBRA at your own expense, assuming you satisfy the requirements
of COBRA. Information regarding COBRA coverage will be sent to you under
separate cover if you do not elect the Additional Severance Benefits.
Other Welfare Benefits
Regardless of whether or not you elect the Additional Severance Benefits, your
participation in the Short-Term and Long-Term Disability plans, the Flexible




--------------------------------------------------------------------------------




Spending Accounts, and the Transit Incentive Plan will cease following the
Separation Date (except that you may continue to participate in the Health Care
Flexible Spending Account for the remainder of the calendar year in which the
Separation Date occurs in accordance with COBRA, assuming you satisfy the
requirements of COBRA and assuming that you elect COBRA). You will receive
separate paperwork required to elect COBRA continuation coverage for the Health
Care Flexible Spending Account.
If you participate in the Transit Incentive Program, you will have 90 days after
the Separation Date to spend the remaining pre-tax and after-tax funds on your
WageWorks Transit Commuter Card.  After the 90-day period has expired, the
post-tax contributions will be returned to you. Pre-tax contributions, per
regulations, will be forfeited.  For more information please contact WageWorks
at 877-924-3967.
Also, when your group life insurance coverage terminates (either immediately, or
if you elect the Additional Severance Benefits, at the end of the Salary
Continuation Period, if any), you may be entitled to convert the group coverage
to individual life insurance coverage. Please contact the group life insurance
vendor (currently Liberty Mutual at 888-787-2129) before your group life
insurance coverage terminates for details.
9.
Perquisites



a.
Executive Health Exam

Additional Severance Benefits: If you elect the Additional Severance Benefits
and if you have not already received your annual Executive Health Exam in the
calendar year in which your Severance Date occurs, you may still receive the
exam for up to the earlier of three months following the Separation Date or the
end of the calendar year in which the Separation Date occurs. Note, however,
that because you are considered a “specified employee” under Section 409A,
reimbursements for an Executive Health Exam after the Separation Date will be
subject to a six-month delay from the Separation Date, and so any such
reimbursements will be payable to you no earlier than the seventh month
following the Separation Date.
Basic Severance: If you do not elect the Additional Severance Benefits, your
eligibility for an Executive Health Exam will end on the Separation Date.


b.
Financial Planning and Tax Preparation





--------------------------------------------------------------------------------




Regardless of whether or not you elect the Additional Severance Benefits, your
eligibility for Financial Planning and Tax Preparation will end on the
Separation Date.
Your receipt of the above perquisite(s) is subject to the following rules:
(x) to the extent that any such perquisite is provided via reimbursement to you,
no such reimbursement will be made by Avon later than the end of the year
following the year in which the underlying expense is incurred; (y) any such
perquisite provided by Avon in any year will not be affected by the amount of
any such perquisite provided by Avon in any other year; and (z) under no
circumstances will you be permitted to liquidate or exchange any such perquisite
for cash or any other benefit.
10.
Your Obligations to Avon

Additional Severance Benefits: Except as otherwise provided in this Agreement,
in consideration of your election of the Additional Severance Benefits, you
further agree to the following:
a.
Confidentiality: You agree to keep and hold in strict trust all Confidential
Information that you obtained or generated during or as a result of your
employment at Avon. You promise not to knowingly use, disclose, copy, distribute
or reverse-engineer, directly or through persons interposed, without Avon’s
prior written consent (which may only be provided by the Chief Executive
Officer), as and from this date, and at any time, Avon’s Confidential
Information. For this purpose, “Confidential Information” means any secret,
confidential, and/or proprietary information or knowledge relating to Avon or
related to any of Avon’s affiliated companies, and/or their respective
businesses, agents, employees, customers and independent sales representatives,
that is not generally known to the public. Such Confidential Information
includes, but is not limited to, financial information and projections,
marketing information and plans, product formulations, samples, processes,
production methods, intellectual property and trade secrets, data, know-how,
sales, market development programs and plans, and other types of information not
generally known to the public, including non-public unpublished or pending
patent applications and all related patent rights, techniques, formulae,
processes, discoveries, improvements, ideas, conceptions, compilations of data,
and developments, whether or not patentable and whether or not copyrightable.
Notwithstanding your confidentiality obligations, you are permitted to disclose
Confidential Information that is required to be disclosed by you pursuant to
judicial order or other legal mandate, provided that you have given Avon prompt
notice of the disclosure requirement, and that you fully cooperate with any
efforts by





--------------------------------------------------------------------------------




Avon to obtain and comply with any protective order imposed on such disclosure.


In accordance with the Defend Trade Secrets Act of 2016, you are hereby notified
by Avon that you will not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that: (i) is made
(x) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney and (y) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. You are further notified by Avon that, if you file a lawsuit for
retaliation by an employer for reporting a suspected violation of law, then you
may disclose the employer’s trade secrets to your attorney and use the trade
secret information in the court proceeding if you: (A) file any document
containing the trade secret under seal; and (B) do not disclose the trade
secret, except pursuant to court order.


b.
Use of Confidential Information: You agree that you will not use Avon’s
Confidential Information in connection with any publicity, advertising,
endorsement or other promotion. You further agree not to use Avon’s trademarks,
logos, service marks or other intellectual property in any form of advertising,
publicity or release without Avon’s prior written approval. You understand that
nothing in this Agreement shall be construed to prevent lawful communications
regarding working conditions, or other terms and conditions of employment
protected under Section 7 of the National Labor Relations Act or applicable
state law.



c.
Non-solicitation: You will not, without Avon’s prior written consent (which may
only be provided by the Chief Executive Officer), during the Salary Continuation
Period, directly or indirectly hire, solicit, or aid in the solicitation of, any
employee of Avon or an affiliated company, including any solicitation or
recruitment of such employee to take him or her away from or to leave his or her
Avon employment to work for any other employer or other entity.



d.
Non-competition: Notwithstanding anything else in this Agreement, you will not,
during the Salary Continuation Period, without Avon’s prior written consent
(which may only be provided by the Chief Executive Officer), accept employment
with, or act as a consultant or independent contractor to, any company engaged
in the direct selling business or beauty business within or without the United
States including, but not limited to, the following: Amway





--------------------------------------------------------------------------------




Corp./Alticor Inc., Amore Pacific, Arabela, Arbonne, Beiersdorf (Nivea), COTY,
De Millus S.A., Ebel Int’l/Belcorp Corp., Elizabeth Arden, Faberlic, Herbalife
Ltd., Inter Parfums, Jequiti, Lady Racine/LR Health & Beauty Systems GmbH, LG
Health & Household, L’Occitane, L’Oréal Group/Cosmair Inc., Mary Kay Inc.,
Mistine/Better Way (Thailand) Co. Ltd., Natura Cosmetics S.A., Neways Int’l,
NuSkin Enterprises Inc., O Boticário, Oriflame Cosmetics S.A., Origami Owl,
Reckitt Benckiser PLC, Revlon Inc., Rodan & Fields, Shaklee Corp., Shiseido,
Stella & Dot, Silpada, The Body Shop Int’l PLC, The Estée Lauder Companies Inc.,
The Procter & Gamble Company, Tupperware Corp., Unilever Group (N.V. and PLC),
Vorwerk & Co. KG/Jafra Worldwide Holdings (Lux) S.à.R.L. Inc., Yanbal Int’l
(Yanbal, Unique), Younique or any of their affiliates.


e.
By signing this Agreement and, if applicable, the Second General Release, you
are agreeing that you may be reasonably requested from time to time by Avon: (x)
to advise and consult on matters within or related to your expertise and
knowledge in connection with the business of Avon; (y) to make yourself
available to Avon to respond to requests for information concerning matters
involving facts or events relating to Avon; and (z) to assist with pending and
future litigation, investigations, arbitrations, and/or other dispute resolution
matters, in each case solely regarding matters with respect to which you have
direct personal knowledge due to your prior employment with Avon. If you provide
such consultation during the Salary Continuation Period, Avon will only
reimburse you for reasonable related out-of-pocket expenses. If you provide such
consultation after the Salary Continuation Period ends, you shall be paid at
your current salary rate, and in accordance with applicable law, for time
expended by you at Avon’s request on such matters, and shall also receive
reimbursement for reasonable out-of-pocket expenses incurred in connection with
such assistance. Any time spent related to this paragraph shall be structured,
to the extent practicable and reasonable, in a manner to minimize disruption to
your ability to fulfill any other professional and personal commitments you may
have from time to time. You understand that, with respect to any consultation
services provided by you under this paragraph, you will not be credited with any
compensation, service or age credit for purposes of eligibility, vesting, or
benefit accrual under any employee benefit plan of Avon, unless such employee
benefit plan otherwise expressly and specifically provides for such credit.



f.
By signing this Agreement and, if applicable, the Second General Release, you
acknowledge that you understand that violations of any of the preceding
covenants of Paragraph 10 are material and that any violations may result in a





--------------------------------------------------------------------------------




forfeiture, at Avon’s sole, but reasonable, discretion, of your benefits and
payments under this Agreement in excess of the Basic Severance (including salary
continuation, whether or not already paid), but do not relieve you of your
continuing obligations under this Agreement. You agree that Avon’s remedies at
law for any breach by you of the preceding covenants will be inadequate and that
Avon will also have the right to obtain immediate injunctive relief, without a
bond, so as to prevent any continued breach of any of these covenants, in
addition to any other available legal remedies. It is understood that any remedy
available at law or in equity shall be available to Avon should the preceding
covenants be breached.


g.
By signing this Agreement and the Second General Release, if applicable, to the
fullest extent allowed by law, you agree not to commence, join, participate in,
or assist any lawsuit, action, investigation or proceeding arising from or
relating to any act or omission by any of the “Avon Released Parties” (as that
term is defined both in this Agreement in Paragraph 19 below and, if applicable,
in the Second General Release) unless you are compelled by law to do so and you
also agree not to recover or seek to recover any damages, backpay or other
monetary relief as part of any action or class action brought by any other
individual, the EEOC, or any other civil rights or governmental agency.



11.
E-Mail and Voicemail: You acknowledge and understand that your access to Avon’s
e-mail and voicemail, as well as other communication systems, will be
discontinued as of the Separation Date.



12.
Return of Avon Property: On or before the Separation Date, you agree to promptly
deliver to Avon, and not keep in your possession, duplicate, or deliver to any
other person or entity, any and all property (whether in hard copy, physical
form, or electronic form) that belongs to Avon or any of its affiliated
companies, including, without limitation, automobiles, computer hardware and
software, cell phones, Blackberrys, iPhones, Androids, other smartphones, iPads,
other tablets, thumb drives, other electronic equipment, keys, credit cards,
identification cards, records, files, data, and other documents and information,
including any and all copies of the foregoing.



13.
Employment Inquiries: You understand and agree that, in the event Avon receives
any inquiries from your prospective employers, it shall be the policy of Avon to
respond by advising that Avon’s policy is to provide information only as to
service dates and positions held.







--------------------------------------------------------------------------------




14.
Entire Agreement and Amendments to Agreement: You acknowledge that the only
consideration for your execution and non-revocation of this Agreement (which
includes a general release of claims) and, if applicable, your execution and
non-revocation of the Second General Release are the benefits which are
expressly stated in this document. All other promises or agreements of any kind,
including but not limited to, your employment offer letter agreement with Avon
dated January 23, 2015, that have been made by or between the parties or by any
other person or entity whatsoever that are related to the subject matter of this
Agreement are superseded, revoked and cancelled by this Agreement, except that
any arbitration, nondisclosure, intellectual property protection, non-solicit,
non-compete or classified information provisions and/or agreements with the
Company continue to apply in accordance with their terms (and the greater
protection to Avon applies in the event of any conflict between this Agreement
and such other agreements) and any plans, equity award agreements, or policies
that are referenced in this Agreement as continuing to be applicable (including,
without limitation, the Company’s “Associate Arbitration Policy”) are not
superseded and will remain in effect. In addition, any compensation recoupment
provisions, practices or policies will continue to apply, as applicable. You
agree that this Agreement and, if applicable, the Second General Release, may
not be changed orally, by email, or by any other form of electronic
communication, but only by a written agreement signed by both you and an
authorized representative of Avon.



15.
Severability: You agree that the provisions of this Agreement and, if
applicable, the Second General Release, are severable. If a provision or any
part of a provision is held to be invalid under any law or ruling, all of the
remaining provisions of this Agreement and, if applicable, the Second General
Release will remain in full force and effect and be enforceable to the extent
allowed by law. If any restriction contained in this Agreement or, if
applicable, the Second General Release is held to be excessively broad as to
duration, activity, or scope, then you agree that such restriction may be
construed, “blue-penciled” or judicially modified so as to be limited or reduced
to the extent required to be enforceable under applicable law.



16.
Voluntary Nature: You are not required to elect the Additional Severance
Benefits. Any election to do so by you is completely voluntary. By signing this
Agreement and, if applicable, the Second General Release, you warrant and
represent that you have read this entire Agreement and, if applicable, the
Second General Release, that you have had an opportunity to consult fully with
an attorney, and that you fully understand the meaning and intent of this
Agreement and, if applicable, the Second General Release. Further, you knowingly
and





--------------------------------------------------------------------------------




voluntarily, of your own free will, without any duress, being fully informed,
and after due deliberation, accept its terms and sign below as your own free
act. You understand that as a result of executing this Agreement and, if
applicable, the Second General Release, you will not have the right to assert
that Avon or any other Avon Released Party (as defined both in this Agreement in
Paragraph 19 below and, if applicable, in the Second General Release) unlawfully
terminated your employment or violated any of your rights in connection with
your employment.


17.
Governing Law: You agree that this Agreement (which includes a general release
of claims) and, if applicable, the Second General Release will be governed by
and construed in accordance with the laws of the State of New York, without
regard to its conflict of laws principles, and federal law where applicable. Any
legal action to enforce this Agreement, and, if applicable the Second General
Release, by either party, shall be subject to arbitration in accordance with
Avon’s “Associate Arbitration Policy”. To the extent that Avon is seeking
equitable relief to enforce your obligations under this Agreement, Avon may seek
such relief as provided in the Paragraph above entitled Your Obligations to Avon
in any federal, state or local court in any jurisdiction.



18.
Election Not to Accept the Additional Severance Benefits: Should you elect not
to accept the Additional Severance Benefits, you will be provided only with the
Basic Severance (two weeks of base salary, less applicable withholdings) and
continued coverage under certain Avon benefit plans during that period (or, for
some plans, until the last day of the month in which such payments end, in
accordance with the terms of such plans (which control in the event of any
discrepancy herein)). Following this two-week salary continuation period, you
will be notified by a separate letter of your right to elect continued group
health plan coverage, at your own expense, under COBRA, as applicable.



19.
General Release of Claims

In consideration of the severance benefits herein (i.e., the acceptance of the
Additional Severance Benefits) and the other terms and conditions of this
Agreement, you agree, on behalf of yourself and your heirs, executors,
administrators, and assigns, to forever release, dismiss, and discharge (except
as provided by this Agreement) Avon and its affiliated companies and each of
their respective current and former officers, directors, associates, employees,
agents, employee benefit plans, employee benefit plan fiduciaries, employee
benefit plan trustees, employee benefit plan administrators, representatives,
attorneys, shareholders, successors and assigns, each and all of them in every
capacity,




--------------------------------------------------------------------------------




personal and representative (collectively referred to as the “Avon Released
Parties”), from any and all actions, causes of action, claims, suits, losses,
demands, judgments, charges, contracts, obligations, debts, and liabilities of
whatever nature (“Claims”), that you and your heirs, executors, administrators,
and assigns have or may hereafter have against the Avon Released Parties or any
of them arising out of or by reason of any cause, matter, or thing whatsoever
from the beginning of the world to the date hereof, including, without
limitation:
•
All Claims arising from your employment relationship with Avon and the
termination of such relationship;

•
All Claims arising under any federal, state, or local constitution, statute,
rule, or regulation, or principle of contract law or common law;

•
All Claims for breach of contract, wrongful discharge, tort, breach of
common-law duty, or breach of fiduciary duty;

•
All Claims for violation of laws prohibiting any form of employment
discrimination or other unlawful employment practice, including without
limitation, as applicable:

o
The Worker Adjustment and Retraining Notification Act of 1988, as amended, 29
U.S.C. §§ 2101 et seq.;

o
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et
seq.;

o
The Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621
et seq. (the “ADEA”);

o
The Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et
seq.;

o
The Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.
§§ 1001 et seq.;

o
The Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq.;

o
The Genetic Information Nondiscrimination Act of 2008, as amended, 42 U.S.C. §§
2000ff et seq.;







--------------------------------------------------------------------------------




o
The National Labor Relations Act of 1935, as amended, 29 U.S.C. §§ 151 et seq.
(the “NLRA”);

o
the Fair Credit Reporting Act, as amended, 15 U.S.C. §§ 1681 et seq.;

o
“Whistleblower” laws (other than as provided for in Paragraph 21 herein) and
laws protecting “whistleblowers” from retaliation;

o
The New York State Human Rights Law, as amended, N.Y. Exec. Law §§ 290 et seq.;
the New York State Worker Adjustment and Retraining Notification Act, as
amended, N.Y. Labor Law §§ 860 et seq.; Article 6 of the New York Labor Law, as
amended, N.Y. Labor Law §§ 190 et seq.; the New York Nondiscrimination for Legal
Actions Law, as amended, N.Y. Labor Law § 201-d; the New York State Fair Credit
Reporting Act, as amended, N.Y. Gen. Bus. Law §§ 380 et seq.; Article 23-A of
the New York State Corrections Law, as amended, N.Y. Correc. Law §§ 750 et seq.;
the New York City Human Rights Law, as amended, N.Y.C. Admin. Code §§ 8-101 et
seq.; the New York City Earned Sick Time Act, as amended, N.Y.C. Admin. Code
§§ 20-911 et seq.; the New York City Stop Credit Discrimination in Employment
Act, as amended, N.Y.C. Admin. Code §§ 8-102(29), 8-107(9)(d), 8-107(24); and
the New York City Fair Chance Act, as amended, N.Y.C. Admin. Code §§ 8-102(5),
8-107(9) et seq.;

o
Any other state’s and local government’s human rights laws, anti-discrimination
laws, and “plant closing”/mini-WARN Act laws;

o
Anti-retaliation laws, including without limitation retaliation claims under the
New York State Workers' Compensation Law, as amended, N.Y. Workers' Comp. Law
§ 120, and the New York State Disability Benefits Law, as amended, N.Y. Workers'
Comp. Law § 241; and

o
Any other federal, state, or local constitution, statute, rule, or regulation;

provided, that you do not release or discharge the Avon Released Parties:
(x) from any Claims arising after the date on which you execute this Agreement
(except, where applicable, you later execute and do not revoke the Second
General Release); (y) from any Claims for a breach by Avon of its obligations




--------------------------------------------------------------------------------




under this Agreement; or (z) from any Claims that by law cannot be released or
waived. It is understood that the release herein does not release the Avon
employee benefit plans from any claims for vested benefits that you have under
the terms of any of Avon’s employee benefit plans applicable to you. It is
further understood that nothing in this General Release of Claims shall preclude
or prevent you from challenging the validity of this General Release of Claims
solely with respect to any waiver of any Claims arising under the ADEA after the
date on which you execute this General Release of Claims.
Nothing in this Agreement is to be construed as an admission on behalf of the
Avon Released Parties of any wrongdoing with respect to you, any such wrongdoing
being expressly denied.
You represent and warrant that you have not filed any complaint, charge, claim,
or proceeding against any of the Avon Released Parties before any federal,
state, or local agency, court, or other body relating to your employment and the
cessation thereof or to any claim released in this Agreement, and that you are
not currently aware of any facts or basis for filing such a complaint, charge,
claim, or proceeding against any of the Avon Released Parties. Except as
otherwise provided in this Agreement, you agree that, if you or any other person
or entity files an action, complaint, charge, claim, or proceeding against any
of the Avon Released Parties, you will not seek or accept any monetary,
equitable, or other relief in such action, complaint, charge, claim, or
proceeding (including without limitation, relief that would provide you with
reinstatement to employment with Avon) and that you will take all available
steps/procedures to withdraw and/or dismiss the complaint, charge, claim or
proceeding, regardless of who filed or initiated such complaint, charge, claim,
or proceeding, whether pursued solely on your behalf or on behalf of a greater
class of individuals.
If you are employed in, or, were formerly employed in the State of California,
you additionally acknowledge that you are aware of and familiar with the
provisions of Section 1542 of the California Civil Code, which provides as
follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the general release which
if known by him must have materially affected his settlement with the debtor.”
If you are employed in, or, were formerly employed in the State of California,
by signing this Agreement, you hereby waive and relinquish all rights and
benefits which you may have under Section 1542 of the California Civil Code and
under




--------------------------------------------------------------------------------




the law of any other state or jurisdiction to the same or similar effect. You
represent and warrant that you have the authority to enter into this general
release on your behalf individually and to bind all persons and entities
claiming through you.
You acknowledge: (w) that you are receiving valuable consideration in exchange
for your execution of this Agreement, and if applicable, the Second General
Release, that you would not otherwise be entitled to receive; (x) that you were
given at least twenty-one (21) days in which to consider this Agreement and the
Second General Release; (y) that any changes made to this Agreement, whether
material or immaterial, will not restart the twenty-one (21) day consideration
period; and (z) that you are entitled to revoke this Agreement and the Second
General Release (if applicable) in writing, within seven (7) days after you sign
each, respectively. Such revocation must be delivered to the Company as provided
herein within the applicable seven (7)-day period, in which case you will
receive no benefits other than Basic Severance and neither this Agreement, nor
your election to accept the Additional Severance Benefits, will go into effect.
20.
Additional Representations



a.
You acknowledge that you have been paid in full (or will be paid in full
pursuant to the Company’s normal payroll practice policy) for all hours that you
have worked for Avon, that you have properly reported all hours worked, and that
other than what is provided for in this Agreement (and under the terms and
conditions of the employee benefit plans and equity agreements and plans
referenced herein), you have no other rights to any other compensation or
benefits.



b.
You further acknowledge that you have not been denied any leave requested under
the Family and Medical Leave Act (“FMLA”) or applicable state leave laws and
that, to the extent applicable, you have been returned to your job, or an
equivalent position, following any FMLA or state leave taken pursuant to the
FMLA or state laws.



c.
You acknowledge, understand and agree that you have reported (or will timely
report for occurrences that occur after the date that you sign this Agreement)
to Avon any work related injury or illness that occurred up to and including the
Separation Date.



d.
You acknowledge and certify that you have complied with Avon’s Code of Conduct
(the “Code”) and its principles, and you agree to continue to comply with the
Code through the Separation Date.





--------------------------------------------------------------------------------




21.
Reservation of Certain Rights

You understand that nothing in this Agreement is intended, and nothing in this
Agreement will be construed, to prevent, interfere with, or otherwise restrict
communications or actions protected or required by applicable law, including the
legitimate exercise of any Section 7 rights under the NLRA that you may have
during your employment with Avon (such as discussing terms and conditions of
employment and other workplace conditions).
Protection of Whistleblower Rights: This Agreement is not intended to, and shall
be interpreted in a manner that does not, limit or restrict you from exercising
any legally protected rights that you may have under any applicable statutes,
regulations and rules intended to protect whistleblowers (including pursuant to
Rule 21F under the Securities Exchange Act of 1934, as amended).
22.
Compliance with Laws/Tax Treatment: Avon will comply with all payroll/tax
withholding requirements and will include in income these benefits as required
by law. Avon cannot guarantee the tax treatment of any of these benefits and
makes no representation regarding the tax treatment.



23.
Internal Revenue Code Section 409A: The parties hereto have a made a good faith
effort to comply with current guidance under Section 409A. The intent of the
parties hereto is that payments and benefits under this Agreement comply with or
be exempt from Section 409A and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted to be in compliance therewith, including,
without limitation, that references to “termination of employment” and like
terms, with respect to payments and benefits that are provided under a
“nonqualified deferred compensation plan” (as defined in Section 409A) that is
not exempt from Section 409A, will be interpreted to mean “separation from
service” (as defined in Section 409A). In the event that amendments to this
Agreement are necessary in order to comply with Section 409A or to minimize or
eliminate any income inclusion and penalties under Section 409A (e.g., under any
document or operational correction program), Avon and you agree to negotiate in
good faith the applicable terms of such amendments and to implement such
negotiated amendments, on a prospective and/or retroactive basis, as needed. To
the extent that any amount payable or benefit to be provided under this
Agreement constitutes an amount payable or benefit to be provided under a
“nonqualified deferred compensation plan” (as defined in Section 409A) that is
not exempt from Section 409A, and such amount or benefit is payable or to be
provided as a result of a “separation from service” (as defined in Section
409A), and you are a specified employee (as defined in Section 409A and
determined pursuant to procedures adopted by Avon from time to time) on your
separation





--------------------------------------------------------------------------------




from service date, then, notwithstanding any other provision in this Agreement
to the contrary, such payment or benefit will not be made or provided to you
during the six (6) month period following your separation from service.
Notwithstanding the foregoing, Avon makes no representation to you about the
effect of Section 409A on the provisions of this Agreement and Avon shall have
no liability to you in the event that you become subject to taxation under
Section 409A (other than any tax reporting and/or withholding obligations that
Avon may have under applicable law).


24.
Advice of Counsel: You acknowledge that you have been and are hereby advised by
Avon to consult with an attorney about this Agreement and its General Release of
Claims (and, if applicable, the Second General Release) prior to signing (at
your own expense) and you represent that you did so to the extent that you
deemed appropriate or you knowingly and voluntarily waived your right to do so.
You represent and warrant that you fully understand the terms of this Agreement
and its General Release of Claims (and, if applicable, the Second General
Release), and you knowingly and voluntarily, of your own free will, without any
duress, being fully informed, and after due deliberation, accept its terms and
sign below as your own free act. You understand that, as a result of signing
this Agreement and, if applicable, the Second General Release, you will not have
the right to assert that Avon or any other Avon Released Party unlawfully
terminated your employment or violated any of your rights in connection with
your employment.



25.
Challenge to the Validity of the Agreement and Communication with Government
Agency: Nothing in this Agreement: (y) limits or affects your right to challenge
the validity of the General Release of Claims under the ADEA or the Older
Workers Benefit Protection Act; or (z) precludes you from filing an
administrative charge or otherwise communicating with any federal, state or
local government office, official or agency. However, you promise and agree
never to seek or accept any damages or other legal remedies, or any equitable
remedies or relief (including, without limitation, relief that would provide you
with reinstatement to employment with Avon), and hereby waive any right to
recovery of any such damages, remedies or other relief for you personally with
respect to any claim released by Paragraph 19, regardless of whether another
person or entity or you initiate the underlying action related to the Claim. You
also promise and agree not to voluntarily offer to be a witness and/or
voluntarily provide evidence in support of any lawsuit brought by a third party
(excluding governmental agencies) against Avon or the Avon Released Parties (as
defined in the General Release of Claims above).







--------------------------------------------------------------------------------




26.
Permissible Time to Sign Agreement and Possible Second General Release. If you
do not sign this Agreement and return it to Avon within twenty-one (21) days
after the date on which you receive this Agreement and, if applicable, if you do
not sign the Second General Release and return it within twenty-one (21) days
following the Separation Date, then the offer of Additional Severance Benefits
described herein will expire and you will not be entitled to any Additional
Severance Benefits beyond the Basic Severance. As long as you sign and return
this Agreement within this time period, you will have seven (7) days immediately
after the date of your signature to revoke your decision by delivering, within
the seven (7) day period, written notice of revocation to the Senior Vice
President, Human Resources. If you do not revoke your decision during that seven
(7)-day period, then this Agreement will become effective on the eighth (8th)
day. Note that similar consideration and revocation rules apply to the Second
General Release (except that the consideration period begins on the Separation
Date and the revocation period begins on the date you sign the Second General
Release). If you timely sign and return this Agreement and, if applicable, the
Second General Release and do not revoke the Agreement, and, if applicable, the
Second General Release, each will become effective, respectively, on the day
following the expiration of their respective seven (7)-day revocation periods.



You understand that the present offer of the Additional Severance Benefits is
made without prejudice and is conditional upon its unqualified acceptance and
compliance with the execution and delivery requirements described above for this
Agreement, and, if applicable, for the Second General Release. Note that the
Agreement includes an agreement regarding your ongoing obligation to protect and
preserve the confidentiality of the Confidential Information obtained or
accessed while you were in the employ of Avon.
Your signature below signifies your voluntary acceptance of the terms of this
Agreement, its confidentiality clauses and your election to receive the
Additional Severance Benefits, which benefits you acknowledge are in excess and
in lieu of those provided under Avon’s regular severance pay plan(s) and
policies.
A duplicate copy of this Agreement and the Second General Release is attached
for your files. Please sign and date both copies of this Agreement, in the
spaces provided, returning one copy to Avon and retaining the other copy for
your records. If you elect not to accept the Additional Severance Benefits,
please notify Avon, in writing, as soon as practicable of your decision. Your
failure to timely return the executed Agreement, and if applicable, the Second
General Release, will be treated as your failure to elect the Additional
Severance Benefits.






--------------------------------------------------------------------------------




[Signatures on next page]




--------------------------------------------------------------------------------








We thank you for your contributions to Avon, and wish you success with your
future career.
Sincerely,
AVON PRODUCTS, INC.


By: /s/ Susan Ormiston____________
Susan Ormiston
SVP, Chief Human Resources Officer




You have carefully reviewed, understood and agree with the terms and conditions
specified in this Agreement above. You have signed to indicate your acceptance
thereof.


Date: 8/16/17________    By: /s/ James Scully______________
James Scully






--------------------------------------------------------------------------------





SECOND GENERAL RELEASE
A.
General Release of Any Claims That May Have Arisen During the Period From the
Date of “Severance Benefit Letter Agreement and General Release of Claims”
Through the Date of This Second General Release:

As one of the conditions of my eligibility for, and in consideration of my
receipt of, the severance benefits referred to as the “Additional Severance
Benefits” and set forth in the Severance Benefit Letter Agreement and General
Release of Claims between Avon Products, Inc. (“Avon”) and James Scully dated
August 12, 2017 (the “Agreement”), and in consideration of the other terms and
conditions of the Agreement, I agree, on behalf of myself and my heirs,
executors, administrators, and assigns, to forever release, dismiss, and
discharge (except as otherwise provided by the Agreement and this Second General
Release), Avon and its affiliated companies and each of their respective current
and former officers, directors, associates, employees, agents, employee benefit
plans, employee benefit plan fiduciaries, employee benefit plan trustees,
employee benefit plan administrators, representatives, attorneys, shareholders,
successors, and assigns, each and all of them in every capacity, personal and
representative (collectively referred to as the “Avon Released Parties”), from
any and all actions, causes of action, claims, suits, losses, demands,
judgments, charges, contracts, obligations, debts, and liabilities of whatever
nature (“Claims”), that I and my heirs, executors, administrators, and assigns
have or may hereafter have against the Avon Released Parties or any of them
arising out of or by reason of any cause, matter, or thing whatsoever from the
date I signed the Agreement to the date hereof, including, without limitation:
•
All Claims arising from my employment relationship with Avon and the termination
of such relationship;

•
All Claims arising under any federal, state, or local constitution, statute,
rule, or regulation, or principle of contract law or common law;

•
All Claims for breach of contract, wrongful discharge, tort, breach of
common-law duty, or breach of fiduciary duty;

•
All Claims for violation of laws prohibiting any form of employment
discrimination or other unlawful employment practice, including without
limitation, as applicable:

o
The Worker Adjustment and Retraining Notification Act of 1988, as amended, 29
U.S.C. §§ 2101 et seq.;





--------------------------------------------------------------------------------





o
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et
seq.;

o
The Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621
et seq. (the “ADEA”);

o
The Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et
seq.;

o
The Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.
§§ 1001 et seq.;

o
The Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq.;

o
The Genetic Information Nondiscrimination Act of 2008, as amended, 42 U.S.C. §§
2000ff et seq.;

o
The National Labor Relations Act of 1935, as amended, 29 U.S.C. §§ 151 et seq.
(the “NLRA”);

o
the Fair Credit Reporting Act, as amended, 15 U.S.C. §§ 1681 et seq.;

o
“Whistleblower” laws (other than as provided for in Paragraph C(vii) below) and
laws protecting “whistleblowers” from retaliation;

o
The New York State Human Rights Law, as amended, N.Y. Exec. Law §§ 290 et seq.;
the New York State Worker Adjustment and Retraining Notification Act, as
amended, N.Y. Labor Law §§ 860 et seq.; Article 6 of the New York Labor Law, as
amended, N.Y. Labor Law §§ 190 et seq.; the New York Nondiscrimination for Legal
Actions Law, as amended, N.Y. Labor Law § 201-d; the New York State Fair Credit
Reporting Act, as amended, N.Y. Gen. Bus. Law §§ 380 et seq.; Article 23-A of
the New York State Corrections Law, as amended, N.Y. Correc. Law §§ 750 et seq.;
the New York City Human Rights Law, as amended, N.Y.C. Admin. Code §§ 8-101 et
seq.; the New York City Earned Sick Time Act, as amended, N.Y.C. Admin. Code
§§ 20-911 et seq.; the New York City Stop Credit Discrimination in Employment
Act, as amended, N.Y.C. Admin. Code §§ 8-102(29), 8-107(9)(d), 8-





--------------------------------------------------------------------------------




107(24); and the New York City Fair Chance Act, as amended, N.Y.C. Admin. Code
§§ 8-102(5), 8-107(9) et seq.;
o
Any other state’s and local government’s human rights laws, anti-discrimination
laws, and “plant closing”/mini-WARN Act laws;

o
Anti-retaliation laws, including without limitation retaliation claims under the
New York State Workers' Compensation Law, as amended, N.Y. Workers' Comp. Law
§ 120, and the New York State Disability Benefits Law, as amended, N.Y. Workers'
Comp. Law § 241; and

o
Any other federal, state, or local constitution, statute, rule, or regulation;

provided that I do not release or discharge the Avon Released Parties: (1) from
any Claims arising after the date on which I execute this Second General
Release; (2) from any Claims for a breach by Avon of its obligations under the
Agreement or this Second General Release; or (3) from any Claims that by law
cannot be released or waived. It is understood that this Second General Release
does not release the Avon employee benefit plans from any claims for vested
benefits that I may have under the terms of any of Avon’s employee benefit plans
applicable to me. It is further understood that nothing in this Second General
Release will preclude or prevent me from challenging the validity of the Second
General Release solely with respect to any waiver of any Claims arising under
the ADEA after the date on which I execute this Second General Release.


A.



B.
Challenge to the Validity of the Agreement and Communication with Government
Agency:

Nothing in this Second General Release (i) limits or affects my right to
challenge the validity of the Second General Release of Claims under the ADEA or
the Older Workers Benefit Protection Act; or (ii) precludes me from filing an
administrative charge or otherwise communicating with any federal, state or
local government office, official or agency. However, I promise and agree never
to seek or accept any damages or other legal remedies, or any equitable remedies
or relief (including, without limitation, relief that would provide me with
reinstatement to employment with Avon), and hereby waive any right to recovery
of any such damages, remedies or other relief for myself personally with respect
to any Claim released by Paragraph A, regardless of whether another person or
entity or I initiate the underlying action related to the Claim. I also promise
and agree not to voluntarily offer to be a witness and/or voluntarily provide
evidence in support of any lawsuit brought by a third party (excluding
governmental agencies) against one or more of the Avon Released Parties.




--------------------------------------------------------------------------------




C.Other Representations and Reservation of Certain Rights:
I make the following additional representations, which I acknowledge the Company
has relied upon in entering into this Second General Release:
i.
Nothing in this Second General Release is to be construed as an admission on
behalf of the Avon Released Parties of any wrongdoing with respect to me, any
such wrongdoing being expressly denied.

ii.
I represent and warrant that as of today’s date, I have not filed any complaint,
charge, claim, or proceeding against any of the Avon Released Parties before any
federal, state, or local agency, court, or other body relating to my employment
and the cessation thereof or to any claim released in the Agreement or this
Second General Release, and that I am not currently aware of any facts or basis
for filing such a complaint, charge, claim, or proceeding against any of the
Avon Released Parties. Except as otherwise provided in the Agreement and this
Second General Release, I agree that, if I or any other person or entity files
an action, complaint, charge, claim, or proceeding against any of the Avon
Released Parties, I agree that, to the maximum extent permitted by law, I will
not seek or accept any monetary, equitable, or other relief in such action,
complaint, charge, claim, or proceeding (including without limitation relief
that would provide me with reinstatement to employment with Avon), and that I
will take all available steps/procedures to withdraw and/or dismiss the
complaint, charge, claim or proceeding, regardless of who filed or initiated
such complaint, charge, claim or proceeding, whether pursued solely on my behalf
or on behalf of a greater class of individuals.

iii.
If I am employed in, or was formerly employed in, the State of California, I
acknowledge that I am aware of and familiar with the provisions of Section 1542
of the California Civil Code, which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the general release which
if known by him must have materially affected his settlement with the debtor.”
If I am employed in, or was formerly employed in, the State of California, by
signing this Second General Release, I hereby waive and relinquish all rights
and benefits which I may have under Section 1542 of the California




--------------------------------------------------------------------------------




Civil Code and under the law of any other state or jurisdiction to the same or
similar effect.
iv.
I represent and warrant that I have the authority to enter into this Second
General Release on my behalf individually and to bind all persons and entities
claiming through me.

v.
I understand that nothing in the Agreement or this Second General Release will
limit or interfere with any rights that I may have under Section 7 of the NLRA.

vi.
I acknowledge and certify that I have complied with Avon’s Code of Conduct and
its principles.

vii.
Protection of Whistleblower Rights: I understand that this Second General
Release is not intended to, and shall be interpreted in a manner that does not,
limit or restrict me from exercising any legally protected rights that I may
have under any applicable statutes, regulations and rules intended to protect
whistleblowers (including pursuant to Rule 21F under the Securities Exchange Act
of 1934, as amended).

viii.
I acknowledge that Avon has advised me, and hereby advises me, to consult with
legal counsel prior to signing the Agreement and the Second General Release. I
represent and warrant that I fully understand the terms of the Agreement and the
Second General Release, that I have been encouraged to seek the benefit of
advice of counsel and either have done so or have knowingly and voluntarily
waived my right to do so, and that I knowingly and voluntarily, of my own free
will, without any duress, being fully informed, and after due deliberation,
accept its terms and sign below as my own free act. I understand that as a
result of signing the Agreement and the Second General Release (subject to
Paragraph B above), I will not have the right to assert that Avon or any other
Avon Released Party unlawfully terminated my employment or violated any of my
rights in connection with my employment with Avon or the cessation thereof.

I acknowledge that I was afforded at least twenty-one (21) days (the
“consideration period”) to consider whether to sign this Second General Release
(it was included with my Agreement) during which time Avon did not change or
revoke the terms of this Second General Release or the Agreement. I understand
that, in order to receive the Additional Severance Benefits, I must sign and
return this Second General Release no earlier than my last day of active
employment and no later than the end of the consideration period specified in my
Agreement.




--------------------------------------------------------------------------------




I understand that if I do not sign this Second General Release and return it to
Avon within the time period specified above, then I will not be entitled to any
Additional Severance Benefits beyond the basic severance as defined in the
Agreement. I understand that, as long as I sign and return this Second General
Release within the consideration period, I will have seven (7) days immediately
after the date of my signature in which I may revoke my decision to sign this
Second General Release by delivering, within the seven (7) day period, written
notice of revocation to the Senior Vice President, Human Resources. If I do not
revoke my decision during that seven (7)-day period, then this Second General
Release will become effective on the eighth (8th) day after I sign it and will
be irrevocable.
I acknowledge: (w) that I am receiving valuable consideration in exchange for
the execution of the Agreement and this Second General Release that I would not
otherwise be entitled to receive; (x) that I was given at least twenty-one (21)
days in which to consider the Agreement and a separate twenty-one (21) days in
which to consider the Second General Release; (y) that any changes made to the
Agreement or Second General Release, whether material or immaterial, will not
restart their respective twenty-one (21) day consideration periods; and (z) that
I am entitled to revoke the Agreement and the Second General Release in writing,
within seven (7) days after I sign each, respectively. Such revocation must be
delivered to the Company as provided herein within the applicable seven (7)-day
period, in which case I will receive no benefits other than basic severance and
neither the Agreement, the Second General Release, nor my election to accept the
Additional Severance Benefits, will go into effect.
This Second General Release shall be governed by the laws of the State of New
York without giving effect to its conflict of laws principles.


Date: _________________
By: ____________________
     James Scully





